  Case 18-01228        Doc 75  Filed 12/18/18 Entered 12/19/18 10:46:34                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                                       )   BK No.:     18-01228
MADISON-LARAMIE SELF STORAGE LLC                             )
                                                             )   Chapter: 11
                                                             )
                                                                 Honorable Donald R. Cassling
                                                             )
                                                             )
                                     Debtor(s)               )
                                                             )   Adv. No.:
                                                             )
                                                             )
                                     Plaintiff(s)
                                                             )
                                                             )
                                                             )
                                     Defendant(s)            )

                                            FINAL DECREE

       THIS CAUSE coming on to be heard on the Motion of Madison-Laramie Self-Storage LLC (the
"Debtor") for entry of final decree, due notice having been given, the Court finding that the Debtor has
substantially consummated the confirmed plan, and the Court being otherwise advised in the premises;

         IT IS HEREBY ORDERED that:

         1. The Motion for Final Decree is granted.

         2. The Clerk of Court is directed to close the Debtor's Chapter 11 case pending as Case No. 18-
01228.




                                                          Enter:


                                                                     Honorable Donald R. Cassling

Dated: December 18, 2018                                             United States Bankruptcy Judge

 Prepared by:
 Miriam R. Stein (#6238163)
 CHUHAK & TECSON P.C.
 30 S. Wacker Drive, 26th Floor
 Chicago, IL 60606
 (312) 855-6109
 mstein@chuhak.com
